DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 3-8, 10-15, and 17-20 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al., Patent Application Publication No. 2012/0166488 (hereinafter Kaushik) in view of Heidel et al., Patent Application Publication No. 2018/0253481 (hereinafter Heidel) and Bahrenburg et al., Patent Application Publication No. 2020/0007529 (hereinafter Bahrenburg).

Regarding claim 1, Kaushik teaches:
A system comprising: a memory storing processor-executable process steps (Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory);
a processing unit to execute the processor-executable process steps to cause the system to (Kaushik Paragraph [0041], one or more processors):
determine whether the first entity type of the first data object is permitted, whether optional or mandatory, to be associated with a dependent object of the first database tenant (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
in an event it is determined that the first entity type of the first data object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a first dependent object associated with the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
in addition to the first data object, the first dependent object to transmit from the first database tenant to the second database tenant.
However, Heidel teaches:
in addition to the first data object, the first dependent object to transmit from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another)).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.
Kaushik in view of Heidel does not expressly disclose:
receive an indication of a first data object of a first database tenant to add to a transport request to transmit the first data object from the first database tenant to a second database tenant, the first data object being associated with a first entity type and comprising configuration settings of a database application;
automatically add to the transport request,
However, Bahrenburg teaches:
receive an indication of a first data object of a first database tenant to add to a transport request to transmit the first data object from the first database tenant to a second database tenant (Bahrenburg Paragraph [0066], the system request by encapsulating the tenant request with an address associated with the intermediate system and transmit the system request to the intermediate system. For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant (shows the first tenant making a request to a second tenant)), the first data object being associated with a first entity type and comprising configuration settings of a database application (Bahrenburg Paragraph [0066], an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application (characteristics are considered the configuration settings since they are linked to the application));
automatically add to the transport request (Bahrenburg Paragraph [0066], For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant),
The claimed invention and Bahrenburg are from the analogous art of tenant based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kaushik in view of Heidel and Bahrenburg to have combined Kaushik in view of Heidel and Bahrenburg.  One of ordinary skill in the art would recognize that the prior art taught transmitting data but not using a request.  It would have been obvious to use a request to transmit the information rather than just transmitting it.

Regarding claim 3, Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 1, the processing unit to execute the processor-executable process steps to cause the system to: determine whether a first entity type of the first dependent object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
In an event it is determined that a first entity type of the first dependent object is permitted to be associated with a dependent object, determine a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 6, Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: determine one or more other dependent objects associated with the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receive a selection of one or more of one or more other dependent objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
add to the transport request, the selected other dependent objects to transmit from the first database tenant to the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102 (Heidel teaches transmitting data while Bahrenburg teaches the claimed transport request)).

Regarding claim 8, Kaushik teaches:
A computer-implemented method comprising: determining whether a dependent data object is permitted, whether optional or mandatory, to be associated with a data object of the first data entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
in an event it is determined that a dependent data object is permitted to be associated with a data object of the first data entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determining whether a dependent object is dependent on the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
in an event it is determined that a dependent object is dependent on the first data object, automatically add to the transport request, in addition to the first data object, the dependent object to transmit from the first database tenant to the second database tenant.
However, Heidel teaches:
in an event it is determined that a dependent object is dependent on the first data object (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another)), automatically add to the transport request, in addition to the first data object, the dependent object to transmit from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another, Bahrenburg teaches the claimed transport request while Heidel teaches transmitting)).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.
Kaushik in view of Heidel does not expressly disclose:
receiving an indication of a first data object of a first database tenant to add to a transport request to transmit the first data object from a first database tenant to a second database tenant, the first data object being associated with a first entity type and comprising user configuration settings metadata of a database application and associated with a first data object type;
However, Bahrenburg teaches:
receiving an indication of a first data object of a first database tenant to add to a transport request to transmit the first data object from a first database tenant to a second database tenant (Bahrenburg Paragraph [0066], the system request by encapsulating the tenant request with an address associated with the intermediate system and transmit the system request to the intermediate system. For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant (shows the first tenant making a request to a second tenant)), the first data object being associated with a first entity type and comprising user configuration settings metadata of a database application and associated with a first data object type (Bahrenburg Paragraph [0066], an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application (characteristics are considered the configuration settings since they are linked to the application));
The claimed invention and Bahrenburg are from the analogous art of tenant based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kaushik in view of Heidel and Bahrenburg to have combined Kaushik in view of Heidel and Bahrenburg.  One of ordinary skill in the art would recognize that the prior art taught transmitting data but not using a request.  It would have been obvious to use a request to transmit the information rather than just transmitting it.

Regarding claim 10, Kaushik in view of Heidel and Bahrenburg further teaches:
A method according to Claim 8, further comprising: determining whether a first entity type of the first dependent object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
in an event it is determined that a first entity type of the first dependent object is permitted to be associated with a dependent object, determining a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 13, Kaushik in view of Heidel and Bahrenburg further teaches:
A method according to Claim 8, further comprising: determining one or more other dependent objects (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receiving a selection of one or more of one or more other dependent objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
adding to the transport request to transmit the selected other dependent objects from the first database tenant to the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102 (Heidel teaches transmitting data while Bahrenburg teaches the claimed transport request)).

Regarding claim 15, Kaushik teaches:
A system comprising: a first database tenant associated with first data (Kaushik Fig. 1, shows the plurality of tenants and providers), a first plurality of object providers, and first configuration settings metadata (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates), each of the first plurality of object providers associated with a respective entity type of configuration settings data object (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104);
a second database tenant associated with second data (Kaushik Fig. 1, shows the plurality of tenants and providers), a second plurality of object providers (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates), and second configuration settings metadata, each of the second plurality of object providers associated with a respective entity type of configuration settings data object (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104); and
a transmit system comprising: a memory storing processor-executable process steps (Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory);
a processor to execute the processor-executable process steps to cause the transmit system to (Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory):
determine whether the first entity of the first configuration settings metadata object is permitted, whether optional or mandatory, to be associated with a dependent configuration settings metadata object of the first configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
in an event it is determined that the first entity type of the first configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a first dependent configuration settings metadata object associated with the first configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
in addition to the first configuration settings metadata object, the first dependent configuration settings metadata object to transmit from the first database tenant to the of second database tenant.
However, Heidel teaches:
in addition to the first configuration settings metadata object, the first dependent configuration settings metadata object to transmit from the first database tenant to the of second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (shows transmitting objects in order since they are dependent upon one another)).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.
Kaushik in view of Heidel does not expressly disclose:
receive an indication of a first configuration settings metadata object the first database tenant to add to a transport request to transmit the first configuration settings metadata object from the first database tenant to the second database tenant;
automatically add to the transport request,
However, Bahrenburg teaches:
receive an indication of a first configuration settings metadata object the first database tenant to add to a transport request to transmit the first configuration settings metadata object from the first database tenant to the second database tenant (Bahrenburg Paragraph [0066], the system request by encapsulating the tenant request with an address associated with the intermediate system and transmit the system request to the intermediate system. For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant (shows the first tenant making a request to a second tenant), Paragraph [0065], request for metadata that is transmitted to the directory service/registry);
automatically add to the transport request (Bahrenburg Paragraph [0066], For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant),
The claimed invention and Bahrenburg are from the analogous art of tenant based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kaushik in view of Heidel and Bahrenburg to have combined Kaushik in view of Heidel and Bahrenburg.  One of ordinary skill in the art would recognize that the prior art taught transmitting data but not using a request.  It would have been obvious to use a request to transmit the information rather than just transmitting it.

Regarding claim 17, Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 15, the transmit system to: determine whether a first entity type of the first dependent object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
in an event it is determined that a first entity type of the first dependent object is permitted to be associated with a dependent object, determine a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 20, Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 15, the transmit system to: determine one or more other dependent configuration settings metadata objects (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receive a selection of one or more of one or more other dependent configuration settings metadata objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
add to the transport request (Bahrenburg Paragraph [0066], For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant), the selected other dependent configuration settings metadata objects to transmit from the first database tenant to the second database tenant (Bahrenburg Paragraph [0066], For example, an application executing on a server of the requesting tenant may request access to data having particular characteristics and/or may request access to a particular application, but may be unaware of the specific tenant (shows the first tenant making a request to a second tenant), Paragraph [0065], request for metadata that is transmitted to the directory service/registry).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Heidel, Bahrenburg, and De Schrijver et al., Patent Application Publication No. 2021/0165760 (hereinafter De).

Regarding claim 2, Kaushik in view of Heidel and Bahrenburg teaches parent claim 1.
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
present an indicator of the first dependent object;
receive an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, present an indicator of the first dependent object.
However, De teaches:
present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receive an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Regarding claim 9, Kaushik in view of Heidel and Bahrenburg teaches parent claim 8.
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
presenting an indicator of the first dependent object;
receiving an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, presenting an indicator of the first dependent object.
However, De teaches:
presenting an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receiving an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, presenting an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Regarding claim 16, Kaushik in view of Heidel and Bahrenburg teaches parent claim 15.
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
present an indicator of the first dependent object;
receive an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, present an indicator of the first dependent object.
However, De teaches:
present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receive an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Claims 4, 5, 7, 11, 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Heidel, Bahrenburg, and Jacob, Patent Application Publication No. 2013/0124529 (hereinafter Jacob).

Regarding claim 4, Kaushik in view of Heidel and Bahrenburg teaches parent claim 1.
Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 1, wherein determination of whether a first entity type of the first data object is permitted to be associated with a dependent object is based on the first entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first entity type.
However, Jacob teaches:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first entity type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 5, Kaushik in view of Heidel, Bahrenburg and Jacob further teaches:
A system according to Claim 4, the processing unit to execute the processor-executable process steps to cause the system to: receive an indication of a second data object to add to a transport request transmit the second data object from the first database tenant to the second database tenant, the second data object being associated with a second entity type and comprising configuration settings of the database application (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application (Kaushik teaches transmitting data while Bahrenburg teaches the claimed transport request));
determine whether the second entity type of the second data object is permitted to be associated with a dependent object based on the second entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
in an event it is determined that a second entity type of the second data object is permitted to be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a second dependent object associated with the second data object by querying a second provider associated with the second entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates (Jacob teaches the querying)).

Regarding claim 7, Kaushik in view of Heidel and Bahrenburg teaches parent claim 6.
Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 6, wherein determination of whether a first entity type of the first data object is permitted to be associated with a dependent object is based on the first entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates),
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first entity type, and
wherein determination of the one or more other dependent objects comprises querying of the first provider.
However, Jacob teaches:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first entity type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query), and
wherein determination of the one or more other dependent objects comprises querying of the first provider (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 11, Kaushik in view of Heidel and Bahrenburg teaches parent claim 8.
Kaushik in view of Heidel and Bahrenburg further teaches:
A method according to Claim 8, wherein the determination of whether a dependent data object is permitted to be associated with a data object of the first data entity type is based on the first entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
wherein the determination of the dependent object comprises querying of a first provider associated with the first entity type.
However, Jacob teaches:
wherein the determination of the dependent object comprises querying of a first provider associated with the first entity type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 12, Kaushik in view of Heidel, Bahrenburg and Jacob further teaches:
A method according to Claim 11, further comprising: receiving an indication of a second data object to add to a transport request to transmit the second data object from the first database tenant to the second database tenant, the second data object comprising user configuration settings metadata of a database application and being associated with a second data entity type (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application (Kaushik teaches transmitting data while Bahrenburg teaches the claimed transport request));
determining whether a dependent data object is permitted to be associated with a data object of the second data object entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
in an event it is determined that a dependent data object is permitted to be associated with a data object of the second data entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determining whether a dependent object is dependent on the second data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
in an event it is determined that a second dependent object is dependent on the second data object, automatically determining to transmit the second dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).

Regarding claim 14, Kaushik in view of Heidel and Bahrenburg teaches parent claim 13.
Kaushik in view of Heidel and Bahrenburg further teaches:
A method according to Claim 13, wherein the determination of whether a dependent data object is permitted to be associated with a data object of the first entity type is based on the first entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates),
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
wherein the determination of the dependent object comprises querying of a first provider associated with the first entity type, and
wherein determination of the one or more other dependent objects comprises querying of the first provider.
However, Jacob teaches:
wherein the determination of the dependent object comprises querying of a first provider associated with the first entity type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query), and
wherein determination of the one or more other dependent objects comprises querying of the first provider (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 18, Kaushik in view of Heidel and Bahrenburg teaches parent claim 15.
Kaushik in view of Heidel and Bahrenburg further teaches:
A system according to Claim 15, wherein determination of whether a first entity type of the first configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object is based on the first entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel and Bahrenburg does not expressly disclose:
wherein determination of the first dependent configuration settings metadata object associated with the first configuration settings metadata object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein determination of the first dependent configuration settings metadata object associated with the first configuration settings metadata object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 19, Kaushik in view of Heidel, Bahrenburg and Jacob further teaches:
A system according to Claim 18, the transmit system to: receive an indication of a second configuration settings metadata object of the first configuration settings metadata to add to a transport request to transmit the second configuration settings metadata object from the first database tenant to the second database tenant (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104 (Kaushik teaches transmitting data while Bahrenburg teaches the claimed transport request)), the second configuration settings metadata object being associated with a second entity type (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether the second entity type of the second configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object based on the second entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
in an event it is determined that a second entity type of the second configuration settings metadata object is permitted to be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a second dependent configuration settings metadata object associated with the second configuration settings metadata object by querying the plurality of second object providers associated with the second entity type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates (Jacob teaches the claimed querying)); and
automatically add to the transport request the second dependent configuration settings metadata object to transmit from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases (Heidel teaches transmitting data while Bahrenburg teaches the claimed transport request)).

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

Applicant’s arguments, see pages 11-14, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Bahrenburg reference.

On page 13, Applicant argues that the configuration template is not the same as or even suggestive of the present application’s entity type, the Examiner disagrees.  Kaushik teaches a configuration template may be inherited from one or more other configuration templates (Paragraph [0022]).  A configuration can be considered a data object and a configuration template is the entity type of the data object.  Therefore, Kaushik does disclose the claimed entity type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bahrenburg et al., Patent Application Publication No. 2019/0372766.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                              

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164